ORDER
PER CURIAM.
Jordan Shelton III (“Movant”) appeals the motion court’s order and judgment denying his Rule 29.15 motion for post-conviction relief following an evidentiary hearing. We affirm the judgment of the trial court. We have reviewed the briefs of the parties and the record on appeal and conclude the findings and conclusions of the motion court are not clearly erroneous. Rule 29.15(k); Zink v. State, 278 S.W.3d 170, 175 (Mo. banc 2009). No jurisprudential purpose would be served by a written opinion. However, we have provided the parties a memorandum setting forth the reasons for our decision. The judgment of *901the motion court is affirmed under Rule 84.16(b).